206 N.J. Super. 608 (1986)
503 A.2d 376
MICHAEL J. MATTHEWS, MAYOR OF THE CITY OF ATLANTIC CITY, PLAINTIFF-APPELLANT,
v.
ADELAIDE DEANE, THE CITY CLERK OF THE CITY OF ATLANTIC CITY, AND JAMES W. MASLAND, III, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Submitted November 27, 1985.
Decided January 13, 1986.
*609 Before Judges FRITZ, BRODY and GAYNOR.
Tort, Jacobs, Todd & Bruso, attorneys for appellant (Edwin J. Jacobs, Jr., on the brief).
Eisenstat, Gabage & Berman, attorneys for respondent James W. Masland, III (Gerald M. Eisenstat and Suzanne Pasley, on the brief).
PER CURIAM.
In this appeal, plaintiff attacks the validity of a recall election that resulted in his being deposed as mayor of Atlantic City. Following the entry of judgment in the trial court, plaintiff pleaded guilty to federal racketeering charges. As a consequence, he is "forever disqualified" from the holding of public office in New Jersey. N.J.S.A. 2C:51-2. Accordingly, his appeal is moot with respect to all issues raised below from which this appeal is taken.
While it is clear that we may determine a moot appeal when the public interest in the issues presented is so great as to make their resolution desirable, Busik v. Levine, 63 N.J. 351, 364 (1973), app. dism. 414 U.S. 1106, 94 S.Ct. 831, 38 L.Ed.2d 733 (1973), we think the circumstances of the matter before us bespeak restraint. The very nature of the controversy here and the issues it presents suggest that we should not indulge in that which would constitute an advisory opinion with respect to the policy questions involved. We are satisfied we should leave them to be decided in the milieu of the factual situation which requires their decision. De Rose v. Byrne, 139 N.J. Super. 132 (App.Div. 1976).
In such case, our opinion should not be construed as either approval or disapproval of that which is said in the published trial court opinions in the matter: 196 N.J. Super. 428 (Ch.Div. *610 1984); 196 N.J. Super. 441 (Ch.Div. 1984); 201 N.J. Super. 583 (Ch.Div. 1984). De Rose v. Byrne, supra 139 N.J. Super. at 134.
Appeal dismissed.